Title: Thomas Jefferson to John Adams, 8 April 1816
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Monticello Apr. 8. 16.
          
          I have to acknolege your two favors of Feb. 16. & Mar. 2. and to join sincerely in the sentiment of mrs Adams, and regret that distance separates us so widely. an hour of conversation would be worth a volume of letters. but we must take things as they come.
          You ask if I would agree to live my 70. or rather 73. years over again? to which I say Yea. I think with you that it is a good world on the whole, that it has been framed on a principle of benevolence, and more pleasure than pain dealt out to us. there are indeed (who might say Nay) gloomy & hypocondriac minds, inhabitants of diseased bodies, disgusted with the present, & despairing of the future; always counting that the worst will happen, because it may happen. to these I say How much pain have cost us the evils which have never happened! my temperament is sanguine. I steer my bark with Hope in the head, leaving Fear astern. my hopes indeed sometimes fail; but not oftener than the forebodings of the gloomy. there are, I acknolege, even in the happiest life, some terrible convulsions, heavy set-offs against the opposite page of the account. I have often wondered for what good end the sensations of Grief could be intended. all our other passions, within proper bounds, have an useful object. and the perfection of the moral character is, not in a Stoical apathy, so hypocritically vaunted, and so untruly too, because impossible, but in a just equilibrium of all the passions. I wish the pathologists then would tell us what is the use of grief in the economy, and of what good it is the cause, proximate or remote.
          Did I know Baron Grimm while at Paris? yes, most intimately. he was the pleasantest, and most conversible member of the diplomatic corps while I was there: a man of good fancy, acuteness, irony, cunning, & egoism: no heart, not much of any science, yet enough of every one to speak it’s language. his forte was Belles-lettres, painting & sculpture. in these he was the oracle of the society, and as such was the empress Catharine’s private correspondent and factor in all things not diplomatic. it was thro’ him I got her permission for poor Ledyard to go to Kamschatka, and cross over thence to the Western coast of America, in order to penetrate across our continent in the opposite direction to that afterwards adopted for Lewis and Clarke: which permission she withdrew after he had got within 200. miles of Kamchatka, had him siesed, brought back and set down in Poland. altho’ I never heard Grimm express the opinion, directly, yet I always supposed him to be of the school of Diderot, D’Alembert, D’Holbach. the first of whom committed their system of atheism to writing in ‘Le bon sens,’ and the last in his ‘Systeme de la Nature.’ it was a numerous school in the Catholic countries, while the infidelity of the Protestant took generally the form of Theism. the former always insisted that it was a mere question of definition between them, the hypostasis of which on both sides was ‘Nature’ or ‘the Universe’: that both agreed in the order of the existing system, but the one supposed it from eternity, the other as having begun in time. and when the atheist descanted on the unceasing motion and circulation of matter thro’ the animal vegetable and mineral kingdoms, never resting, never annihilated, always changing form, and under all forms gifted with the power of reproduction; the Theist pointing ‘to the heavens above, and to the earth beneath, and to the waters under the earth,’ asked if these did not proclaim a first cause, possessing intelligence and power; power in the production, & intelligence in the design & constant preservation of the system; urged the palpable existence of final causes, that the eye was made to see, and the ear to hear, and not that we see because we have eyes, and hear because we have ears; an answer obvious to the sense’s, as that of walking across the room was to the philosopher demonstrating the non-existence of motion. it was in D’Holbach’s conventicles that Rousseau imagined all the machinations against him were contrived; and he left, in his Confessions the most biting anecdotes of Grimm. these appeared after I left France; but I have heard that poor Grimm was so much afflicted by them, that he kept his bed several weeks. I have never seen these Memoirs of Grimm. their volume has kept them out of our market.
          I have been lately amusing myself with Levi’s book in answer to Dr Priestley. it is a curious and tough work. his style is inelegant and incorrect, harsh and petulant to his adversary,  and his reasoning flimsey enough. some of his doctrines were new to me, particularly that of his two resurrections: the first a particular one of all the dead, in body as well as soul, who are to live over again, the Jews in a state of perfect obedience to god, the other nations in a state of corporeal punishment for the sufferings they have inflicted on the Jews. and he explains this resurrection of bodies to be only of the original stamen of Leibnitz, or the homunculus in semine masculino, considering that as a mathematical point, insusceptible of separation, or division. the second resurrection a general one of souls and bodies, eternally to enjoy divine glory in the presence of the supreme being.he alledges that the Jews alone preserve the doctrine of the unity of god. yet their god would be deemed a very indifferent man with us: and it was to correct their Anamorphosis of the deity that Jesus preached, as well as to establish the doctrine of a future state. however Levi insists that that was taught in the old testament, and even by Moses himself & the prophets. he agrees that an anointed prince was prophecied & promised: but denies that the character and history of Jesus has any analogy with that of the person promised. he must be fearfully embarrassing to the Hierophants of fabricated Christianity; because it is their own armour in which he clothes himself for the attack. for example, he takes passages of Scripture from their context (which would give them a very different meaning) strings them together, and makes them point towards what object he pleases; he interprets them figuratively, typically, analogically, hyperbolically; he calls in the aid of emendation, transposition, ellipsis, metonymy, and every other figure of rhetoric; the name of one man is taken for another, one place for another, days and weeks for months and years; and finally avails himself of all his advantage over his adversaries by his superior knolege of the Hebrew, speaking in the very language of the divine communication, while they can only fumble on with conflicting and disputed translations. such is this war of giants. and how can such pigmies as you and I decide between them? for myself I confess that my head is not formed tantas componere lites. and as you began your Mar. 2. with a declaration that you were about to write me the most frivolous letter I had ever read, so I will close mine by saying I have written you a full match for it, and by adding my affectionate respects to mrs Adams, and the assurance of my constant attachment and consideration for yourself.
          Th: Jefferson
        